



Exhibit 10.38








SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is hereby entered
into by and between Roger Hopkins (“Executive”) and National Health Investors,
Inc., (hereinafter referred to as the “Company”) (collectively referred to
hereinafter as “the Parties”).


WHEREAS, Executive and the Company have agreed that Executive shall resign from
Executive’s position as Chief Accounting Officer and all positions Executive
holds as an officer or director of any of the Company’s subsidiaries, effective
November 7, 2019 (the “Resignation Date”); and


WHEREAS, the Company and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s resignation
from employment with the Company, but nevertheless, desire to ensure a
completely amicable parting and to settle fully and finally any and all
differences or claims that might arise out of Executive’s employment.


NOW, THEREFORE, it is hereby agreed that:


1.Payment Upon Resignation. On the next regularly scheduled pay day following
the Resignation Date, the Company shall pay to Executive any earned or accrued,
but unpaid base salary and vacation through the Resignation Date. The Company
will deduct normal withholdings for federal and state income taxes and payroll
taxes. Executive acknowledges that he is not owed any additional compensation,
benefits, or payment by virtue of his employment, or termination of employment,
except as provided pursuant to any benefit plans in which Executive has
participated.


2.Severance Benefits. In exchange for the general release of claims and other
good and valuable consideration, and only after the expiration of the seven day
revocation period described in Section 13 below, the Company agrees to pay and
provide to Executive the following (“Severance Benefits”):


A.
The Company shall pay Executive the amount of $303,000.00, which is calculated
as the equivalent of twelve (12) months of Executive’s base salary from which
all proper taxes and withholdings will be taken, payable on a semi-monthly basis
over a twelve (12) month period in accordance with the Company’s regular payroll
practices with the first payment (the “Initial Payment”) commencing upon
execution of this Agreement and expiration of the seven (7) day Revocation
Period described below (the “Severance Delay Period”). The Company, subject to
authorization by the Company’s Board of Directors, will pay to Executive a lump
sum of $137,500.00 on or before March 15, 2020 for that portion of all executive
bonuses related to increase of dividends, to which Executive would have been
entitled had he remained employed with the Company through that date. The
Company will continue to provide group health and dental benefits that are in
effect as of the Resignation Date for a period of twelve (12) months following
the Resignation Date.



B.
Executive was granted the option to purchase (i) 50,000 shares of common stock
at $64.33 per share on February 20, 2018, of which 16,668 will vest on February
20, 2020 and (ii) 50,000 shares of common stock at $79.96 per share on February
21, 2019, of which 16,666 will vest on February






--------------------------------------------------------------------------------





21, 2020 and 16,668 will vest on February 21, 2021. With respect to those two
grants, upon the execution and non-revocation of this Agreement, these options
will continue to vest according to the original vesting schedule over a period
of twelve (12) months following the Resignation Date. All outstanding options
held by the Executive as of the Resignation Date will become non-qualified
options and the Executive will have the right to exercise all vested options
during the twelve (12) months following the Resignation Date. All unexercised
options (whether vested or not) shall terminate on the twelve month anniversary
of the Resignation Date.


C.
Upon execution and non-revocation of this Agreement, Company will also provide
to Executive a twelve (12) month outplacement services package for executives
provided by Lee Hecht Harrison.



Executive agrees that the Severance Benefits are in addition to any compensation
Executive has earned from the Company, and that Executive would not be entitled
to the Severance Benefits but for Executive’s execution of this Agreement. The
Executive further acknowledges that he will forfeit the Severance Benefits
described above should he breach any portion of this Agreement.


3.General Release of Claims. (a) In consideration for the Company’s payment of
the Severance Benefits to the Executive as set forth in this Agreement, and for
other good and valuable consideration, the Executive hereby releases and forever
discharges the Company and each of its predecessors, assigns, former and current
executives, representatives, partners, owners, parent companies, subsidiaries,
affiliates, including any and all persons acting with any of them (collectively
“Released Parties”), from any and all causes of action, covenants, contracts,
bonuses, agreements, claims, charges, complaints and demands whatsoever in law
or equity, which the Executive (and the Executive’s heirs, executors,
administrators, successors and/or assigns) may now have or hereafter may have
had by reason of any matter, arising out of the Executive’s employment with the
Company and the termination thereof, up to and including the date of this
Agreement, except for the rights and obligations created by this Agreement.


(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release Released Parties from any and all claims, whether known or
unknown, which the Executive ever had or may have against any Released Party
with respect to the Executive’s employment, the terms and conditions of that
employment, and/or the termination thereof, including without limitation those
arising under the Civil Rights Act of 1866, 42 U.S.C.A. Section 1981, the Civil
Rights Act of 1964, as amended, 42 U.S.C.A. Section 2000e, et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. Section 645 et
seq., the National Labor Relations Act, 29 U.S.C.A. Section 151 et seq., the
Fair Labor Standards Act, 29 U.S.C.A. Section 201 et seq., the Labor Management
Reporting and Disclosure Act of 1959, as amended, 29 U.S.C.A. Section 401 et
seq., the Americans with Disabilities Act, 42 U.S.C.A. Section 14501, et. seq.,
Section 409A of the Internal Revenue Code, and the Genetic Information
Nondiscrimination Act (GINA), all claims under the Family and Medical Leave Act
(FMLA), and/or any other federal, state, or local human rights, civil rights,
wage-hour, pension, or labor laws, rules and/or regulation, public policy,
contract or tort law, including any and all claims for attorneys’ fees, costs,
disbursements, or any action similar thereto.


THE EXECUTIVE SPECIFICALLY ACKNOWLEDGES AND AGREES THAT BY EXECUTING THIS
AGREEMENT, HE IS WAIVING ALL RIGHTS OR CLAIMS, IF ANY, THAT HE HAS OR MAY HAVE
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, WHICH PROHIBITS
DISCRIMINATION ON THE BASIS OF AGE.







--------------------------------------------------------------------------------





4.    Covenant not to Sue. Executive hereby covenants and agrees not to file,
commence or initiate any suits, grievances, demands or causes of action against
the Released Parties based upon or relating to any of the claims released and
forever discharged pursuant to this Agreement. In accordance with 29 C.F.R. §
1625.23(b), this covenant not to sue is not intended to preclude Executive from
bringing a lawsuit to challenge the validity of the release language contained
in this Agreement. If Executive breaches this covenant not to sue, he hereby
agrees to pay all of the reasonable costs and attorneys’ fees actually incurred
by the Released Parties in defending against such claims, demands or causes of
action, together with such and further damages as may result, directly or
indirectly, from that breach. Moreover, Executive agrees that he will not
persuade or instruct any person to file a suit, claim or complaint with any
state or federal court or administrative agency against the Released Parties.
The Parties agree that this Agreement will not prevent Executive from filing a
charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”) or otherwise participating in an EEOC investigation, provided that if
the EEOC or any third party obtains an award of damages from the Company on
Executive’s behalf, Executive agrees to turn over any such amounts to the
Company.


5.    No Admission of Wrongdoing or Liability. Nothing contained in this
Agreement shall constitute, or be construed as or is intended to be an admission
or an acknowledgment by the Released Parties of any wrongdoing or liability, all
such wrongdoing and liability being expressly denied.
 
6.    Confidentiality. Executive agrees to maintain absolute confidentiality and
secrecy concerning the terms of this Agreement and will not reveal, or
disseminate by publication in any manner whatsoever this document or any matters
pertaining to it to any other person, including but not limited to any past or
present executive, officer or director of the Company or any media
representative except as required by legal process. This confidentiality
provision does not apply to communications necessary between immediate family
members or legal and financial planners or tax preparers who are also bound by
this confidentiality provision.


7.     Disclosure. Executive acknowledges and warrants that Executive is not
aware of, or that Executive has fully disclosed to the Company in writing, any
matters for which Executive was responsible or which came to Executive’s
attention as an employee of the Company that might give rise to, evidence or
support any claim of illegal or improper conduct, regulatory violation, unlawful
discrimination, retaliation or other cause of action against Company or any
other Released Party.
8.     Cooperation. During the twelve (12) months following his separation,
Executive agrees to reasonably cooperate with the Company with respect to
reasonable information requests by any executive of the Company about subjects
Executive worked on during his employment. Executive further agrees to
reasonably cooperate in connection with any claim, investigation, regulatory or
litigation matter in which the Company reasonably deems that Executive’s
cooperation is necessary at any time following the end of Executive’s employment
with the Company. The Company shall reimburse Executive for reasonable travel
and accommodation expenses if Executive is required to travel to provide
assistance requested pursuant to this provision.
9.    Non-Disparagement. Executive agrees that he will not make any statements,
publicly or otherwise, orally or in writing to anyone, including but not limited
to current or former employees and directors, disparaging the character,
reputation or standing of the Company or its employees or customers. Executive
acknowledges that no provision of this Agreement is intended to prevent
Executive from making a truthful report in good faith to any governmental agency
with oversight authority over the Company.


10.    Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment and similar items relating to the
Company’s business that Executive





--------------------------------------------------------------------------------





generated or received from the Company remains the Company’s sole and exclusive
property. Executive agrees to promptly return to the Company all property of the
Company in his possession. Executive further represents that he has not copied
or caused to be copied, printed out, or caused to be printed out any documents
or other material originating with or belonging to the Company. Executive
additionally represents that he will not retain in his possession any such
documents or other materials.


11.    Breach of Agreement. If either party brings a claim for breach of the
terms of this Agreement, the prevailing party shall be entitled to its
reasonable attorneys’ fees and expenses incurred in the prosecuting or defending
such an action. This Agreement is to be governed by the laws of the State of
Tennessee. The Parties agree that venue and jurisdiction for any legal action
arising out of or in connection with this Agreement shall be exclusively with
courts of the State of Tennessee located in Davidson County, Tennessee or the
United States District Court for the Middle District of Tennessee.


12.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Executive and the Company, and their officers, directors, executives,
agents, legal counsel, heirs, successors and assigns.


13.    Warranties/Representations. Executive hereby warrants and represents
that:


A.
He has carefully read and fully understands the comprehensive terms and
conditions of this Agreement and the releases set forth herein;



B.
He is executing this Agreement knowingly and voluntarily, without any duress,
coercion or undue influence by the Company, its representatives, or any other
person;



C.
He has been informed of his right to consult with legal counsel of his own
choice before executing this Agreement;



D.
He has pending no claim, complaint, grievance or any document with any federal
or state agency or any court seeking money damages or relief against the
Company;



E.
The Severance Benefits recited above constitute good and valuable consideration;



F.
He is fully satisfied with the terms and conditions of this Agreement including,
without limitation, the consideration paid to him by the Company;



G.
He is not waiving rights or claims that may arise after the date this Agreement
is executed;



H.
Except as specifically provided herein, he has been paid all compensation owed
to him by the Company;



I.
He has had the right to consider the terms of this Agreement for a full 21 days
and he hereby waives any and all rights to any further review period; and



J.
He has the right to revoke this Agreement within seven (7) calendar days after
signing it (the “Revocation Period”) by providing during this seven (7) day
period written notice of revocation to Kimberly Ouimet, Director of Corporate
Compliance and Human Resources, National Health Investors, Inc., 222 Robert Rose
Drive, Murfreesboro, TN 37129. If he revokes this Agreement during the seven-day
period, the Agreement and all obligations hereunder become null and void in
their entirety.








--------------------------------------------------------------------------------





14.    Entire Agreement; Severability of Terms. This Agreement contains the
entire understanding of the Parties as to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof. In executing this
Agreement, neither party relies on any term, condition, promise, or
representation other than those expressed in this Agreement. This Agreement may
be amended or modified only by an agreement in writing, signed by both Parties.
If any provision of this Agreement is determined to be invalid or otherwise
unenforceable, then that invalidity or unenforceability will not affect any
other provision of this Agreement, which will continue and remain in full force
and effect.


15.    Contact with Company. All questions and correspondence regarding the
content of this agreement or any other matters relating to the business of the
Company should be directed solely to Kimberly Ouimet, Director of Corporate
Compliance and Human Resources, via telephone: (615)-203-6260 or email:
kouimet@nhireit.com. Under no circumstances will Executive contact other Company
employees or members of the Company’s Board of Directors.


16.    Compliance with the Older Worker Benefit Protection Act. Executive
warrants and represents that he has been given the opportunity to review this
Agreement with legal counsel and that he has had fair and full opportunity to
consider its terms and enters into this Agreement willingly and knowingly and
knows he has the right to review this Agreement for 21 days and to revoke it
within seven (7) days after signing it. Executive has the right to sign this
Agreement sooner than 21 days, and if he chooses to do so, he understands he is
waiving his right to the full 21-day period.


17.    Section 409A. It is intended that (i) each payment or installment of
payments provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and (ii) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).


Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.


18.    Counterparts; Electronic Signatures.  This Agreement may be executed by
facsimile and/or electronic signature in two or more counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  Facsimile and electronic signatures
shall, for all purposes, be treated as originals.




Dated: November 10, 2019
 
/s/Roger R. Hopkins
 
 
ROGER HOPKINS


 
 
 
Dated: November 11, 2019
 
NATIONAL HEALTH INVESTORS, INC.


By: /s/ Eric Mendelsohn
Title: President and CEO

        





